 

Case 1:19-cv-05549-GBD-KNF Document 56 Filed.Q9/13/21....Rage-L-of-Qumcmm- |
Ag NY 2

aa

      
 
 

&.

¢ )

CONICALLY FILED]
UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF NEW YORK

 

meee EN EE
LE ne APR! TA SEE TESTE
Eee F 2

 

 

—- ee ee ee ee ee ee eee ee ee ee ee xX
UNITED STATES OF AMERICA,
Plaintiff,
. MEMORANDUM DECISION
-against- AND ORDER
CAROLYN BUFF, 19 Civ. 5549 (GBD)(KNF)
Defendant. :
eee ee eee eee ee ee eee ee ee ee ee eee x

GEORGE B. DANIELS, District Judge:

Plaintiff, the United States of America, brought this action against Defendant Carolyn Buff
to collect unpaid civil penalties assessed against Buff for an alleged failure to report her financial
interest in foreign bank accounts, as required by the Bank Secrecy Act, 31 U.S.C. § 531. Buff,
proceeding pro se, moved to dismiss the complaint, or alternatively, for summary judgment
arguing that the Government failed to serve her with the summons and complaint within 90 days
of filing, as required by Federal Rule of Civil Procedure 4(m). (ECF No. 29.) Buffalso filed an
amended notice of motion resubmitting her motion and attaching an “Amended [Pursuant to Rule
15(a)(1)] Motion to Dismiss with Prejudice or in the alternative Motion for Summary Judgment.”
(ECF Nos. 32, 32-1.) The Government opposed Buff’s motion and filed a cross-motion for leave
to serve Buff via e-mail, under Federal Rule of Civil Procedure 4(f). (ECF No. 35.)

Before this Court is Magistrate Judge Kevin Nathaniel Fox’s May 4, 2021 Report and
Recommendation (the “Report”), recommending that: (1) Buffs motion to dismiss the complaint
be denied; (2) Buff?s amended motion to dismiss the complaint be denied as moot; and (3) the

Government’s cross-motion for leave to serve Buff via e-mail be denied as moot. (Report, ECF
 

Case 1:19-cv-05549-GBD-KNF Document 56 Filed 09/13/21 Page 2 of 9

No. 45, at 15.) Magistrate Judge Fox advised the parties that failure to file timely objections to
the Report would constitute a waiver of those objections on appeal. (/d. at 16.) Buff filed timely
objections on May 18, 2021. (Def.’s Objs. to the Magistrate Judge’s R. & R., ECF No. 48.) Upon
de novo review of Magistrate Judge Fox’s Report, this Court adopts the recommendation that
Defendant’s motion to dismiss be denied.
I. FACTUAL BACKGROUND

The Bank Secrecy Act—enacted to facilitate and monitor compliance with currency
regulation and tax laws—requires persons “subject to the jurisdiction of the United States . . . [who
have] a financial interest in, or signature or other authority over, a bank, securities, or other
financial account in a foreign country” to report that interest each calendar year. 31 C.F.R. §
103.24 (2008). Covered individuals must file Reports of Foreign Bank and Financial Accounts
(“FBARs”) disclosing their interests in “foreign financial accounts exceeding $10,000” by June
30. Id. § 103.7(c).

In 2011, the Internal Revenue Service, informed Buff, who is a dual citizen of the United
States and France, that she would be audited and requested information about her income and bank
accounts. (PI.’s Opp’n to Def.’s Mot. to Dismiss (“PI.’s Opp’n’”), ECF No. at 34, 3-4.) Buff
submitted to the IRS an executed Power of Attorney form, authorizing her New York-based
accountant, Harvey Mendelsohn, to represent her with respect to all matters related to her income
taxes and FBAR obligations between 2003 and 2010. (Ud. at 4.) Buff also submitted untimely
FBARs dated September 21, 2011, for calendar years 2003 to 2008. Ud.) On August 20, 2012, as
part of the IRS investigation, Buff was deposed by an IRS attorney in New York. (/d.) Buff was
represented by Mendelsohn at the deposition. (/d.) Ultimately, the IRS determined that Buff

failed to disclose her interest in six bank accounts located in Switzerland and France for calendar

No
 

Case 1:19-cv-05549-GBD-KNF Document 56 Filed 09/13/21 Page 3 of 9

years 2006, 2007, and 2008. (/d. at 5; Pl.’s Opp’n to Def.’s Objs., ECF No. 52, at 1.) On June 14,
2017, after multiple rounds of communication with Buff and Mendelsohn, and five consented to
extensions of time to assess civil penalties, the IRS assessed a civil penalty of $60,000 against
Buff. (Pl.’s Opp’n at 5-6.)

After Buff failed to pay the assessed penalty, the Government filed the instant action on
June 13, 2019. (/d. at 6.) The Government completed service on August 6, 2019 (within the 90
days allotted by Rule 4) by leaving a copy of the summons and complaint with Buffs doorman at
a building on Riverside Drive in New York, and mailing copies to Buff at the Riverside Drive
address—which had been provided to the IRS by Mendelsohn during the investigation. (/d. at 6—
7; see also Declaration of Stephanie Tse, dated December 23, 2020, (“Tse Decl.”), ECF No. 37, 4
15.) Mendelsohn stated that the Riverside Drive address was the address he used for Buffs tax
returns and that he assumed it was her last known address. (/d.) Buff herself stated that she stayed
at the Riverside Drive apartment, owned by her father until his death in 2018, two to three times a
year. She maintained a bank account at a branch near the apartment and had her bank statements
mailed to the apartment. (See ECF No. 32-1.) Notably, Buff responded to mail sent to the
Riverside Drive apartment during the course of the IRS investigation. (PI.’s Opp’n at 7.)

Neither Buff nor an attorney acting on her behalf filed or made an appearance in the case
until June 23, 2020, eight days after the Clerk of Court issued a Certificate of Default. (ECF Nos.
15, 16.) On November 9, 2020, Buff filed a pro se answer in which she identified “improper
service” as an argument in her defense. (ECF No. 27.) On December 14, 2020, Buff filed her first
motion to dismiss. (ECF No. 30.) The following day she filed her amended motion with a

supporting declaration. (ECF Nos. 32, 32-1.)
 

Case 1:19-cv-05549-GBD-KNF Document 56 Filed 09/13/21 Page 4of9

I. LEGAL STANDARD
A. Reports and Recommendations.

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). The court
must review de novo the portions of a magistrate judge’s report to which a party properly objects.
Id. The court, however, need not conduct a de novo hearing on the matter. See United States v.
Raddatz, 447 U.S. 667, 675-76 (1980). Rather, it is sufficient that the court “arrive at its own,
independent conclusion” regarding those portions of the report to which objections are made.
Nelson v. Smith, 618 F. Supp. 1186, 1189-90 (S.D.N.Y. 1985) (citation omitted).

Portions of a magistrate judge’s report to which no or “merely perfunctory” objections are
made are reviewed for clear error. See Edwards v. Fischer, 414 F. Supp. 2d 342, 346-47 (S.D.N.Y.
2006) (citations omitted). The clear error standard also applies if a party’s “objections are
improper—because they are ‘conclusory,’ ‘general,’ or ‘simply rehash or reiterate the original
briefs to the magistrate judge.’” Stone v. Comm’r of Soc. Sec., No. 17 Civ. 569 (RJS), 2018 WL
1581993, at *3 (S.D.N.Y. Mar. 27, 2018) (citation omitted). Clear error is present when “upon
review of the entire record, [the court is] ‘left with the definite and firm conviction that a mistake
has been committed.” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation omitted).

I. DEFENDANT’S MOTION TO DISMISS FOR INSUFFICIENT SERVICE OF
PROCESS IS DENIED

Magistrate Judge Fox determined that Buff’s motion to dismiss for improper service should
be denied because she waived the availability of a Rule 12(b)(5) defense when she filed an answer
to the Government’s complaint prior to filing a motion under Rule 12(b). (Report at 13.) Buff

objected to Magistrate Judge Fox’s determination and contends that he impermissibly relied upon
 

Case 1:19-cv-05549-GBD-KNF Document 56 Filed 09/13/21 Page 5of9

waiver because neither party raised that argument in their briefing.! (Def.’s Objs. at 3-5.) In light
of Buffs objection, this Court must review de novo the portion of the Report regarding improper
service.* 28 U.S.C. § 636(b)(1)(C).

Buff argues that the Government’s summons and complaint were not properly served upon
her. (Def.’s Mot. to Dismiss (“Def.’s Mot.), ECF No. 32-1, §§ 8-11; see also ECF No. 29.) Such
arguments are properly made under Rule 12(b)(5) under the Federal Rules of Civil Procedure. “On
a Rule 12(b)(5) motion to dismiss, the plaintiff bears the burden of establishing that service was
sufficient.” Khan v. Khan, 360 Fed. App’x 202, 203 (2d Cir. 2010) (citing Burda Media, Inc. v.
Viertel, 417 F.3d 292, 298 (2d Cir. 2005)). When determining whether a plaintiff has met this
burden, a court may review material outside the pleadings, including affidavits and other
supporting materials. See Mende y. Milestone Tech., Inc., 269 F.Supp. 2d 246, 251 (S.D.N.Y.
2003).

In deciding a Rule 12(b)(5) motion, a court must look to Federal Rule of Civil Procedure
4, “which governs the content, issuance, and service of a summons” and complaint. DeLuca v.

AccessIT Grp., Inc., 695 F. Supp. 2d 54, 64 (S.D.N.Y. 2010). Under Rule 4(e) of the Federal Rules

 

' This is Defendant’s sole objection; thus, the remaining portions of the Report need only be reviewed for
clear error. Having reviewed the Report for clear error and finding none, the remaining portions are adopted
in their entirety.

? Under Rule 12(h)(1)(B)(ii), the defense of insufficient service of process under Rule 12(b)(5) may be
preserved if it is included in a responsive pleading. See, e.g., Transaero, Inc. v. La Fuerza Aerea Boliviana,
162 F.3d 724, 730 (2d Cir. 1998) (“Rule 12(h)(1) advises a litigant to exercise great diligence in challenging
personal jurisdiction ... or service of process. If he wishes to raise [either] of these defenses he must do so
at the time he makes his first significant defensive move.”) Here, given Buff’s pro se status, it 1s arguable
that she raised an improper service argument in her answer and preserved her argument. (ECF No. 27.)
Buff’s answer states that she is “rais[ing]” an “issue[] in response to the Plaintiff's Complaint” and argues
that she was “unaware of the Plaintiff's case against her” because she “do[es] not reside at the address” at
which she was “allegedly served.” Plaintiff raises these arguments under the header “Improper Service.”
(id. 9§ 8, 9.) Assuming, arguendo, that Buff did properly preserve, this Court addresses her improper
service of process arguments on the merits.
 

Case 1:19-cv-05549-GBD-KNF Document 56 Filed 09/13/21 Page 6 of 9

of Civil Procedure, service upon an individual from whom a waiver of service has not been
obtained may be effectuated by:

(1) following state law for serving a summons in an action brought in courts of general
jurisdiction in the state where the district court is located or where service is made; or

(2) (A) delivering a copy of the summons and of the complaint to the individual personally;
(B) leaving a copy of each at the individual’s dwelling or usual place of abode with

someone of suitable age and discretion who resides there; or (C) delivering a copy of each
to an agent authorized by appointment or by law to receive service of process,

Fed.R.Civ.P. 4(e).

In today’s modern society, “it is unrealistic to interpret [Federal Rule of Civil Procedure 4]
so that the person to be served has only one dwelling house or usual place of abode at which
process may be left.”. Nat’? Dev. Co. v. Triad Holding Corp., 930 F.2d 253, 257 (2d Cir.
1991)(nternal citation omitted). The purpose of Rule 4 is to ensure “that service is reasonably
calculated to provide a defendant with actual notice of the action.” United States v. Mellon, 719
F. App’x 74, 76 (2d Cir, 2018). Accordingly, “a person can have two or more ‘dwelling houses
or usual places of abode,’ provided each contains sufficient indicia of permanence.” /d. (citing
Nat'l Dev. Co., 930 F.2d at 257.) These indicia can give plaintiffs (and courts) confidence that the
person being served will receive notice. /d.

The Government asserts that it served Buff in accordance with Rule 4(e)(1). (PI.’s Opp’n
at 10.) Specifically, the Government contends that Buff was served in the Southern District of
New York consistent with New York Civil Law and Practice Rules § 308(2), which
permits “service upon a natural person .. . by [1] delivering the summons within the state to a
person of suitable age and discretion at the actual ... dwelling place or usual place of abode of the
person to be served and [2] . . . mailing the summons to the person to be served at his or her last

known residence... .” N.Y.C.P.L.R. § 308(2).
 

Case 1:19-cv-05549-GBD-KNF Document 56 Filed 09/13/21 Page 7 of 9

The Government has carried its burden of showing that service at the Riverside Drive
apartment was sufficient. Under New York law, “if a process server is not permitted to proceed
to the actual apartment by the doorman or some other employee, the outer bounds of the actual
dwelling place must be deemed to extend to the location at which the process server’s progress 1s
arrested.” F. duPont, Glore Forgan & Co. v. Chen, 364 N.E.2d 1115, 1117 (N.Y. 1977). In such
a scenario, the doorman constitutes “a person of suitable age and discretion” upon whom service
can be made. Zanghi v. Ritella, 2020 WL 589409, at *3 (S.D.N.Y. Feb. 5, 2020) (citing FL
duPont, 364 N.E.2d at 1117-18.) Here, the process server made five attempts to serve Buff at the
Riverside Drive address. (Affidavit of Service (“Aff. Serv.”), ECF No. 8, § 10.) The doorman at
the building, who refused to give his name, “confirmed Carolyn Buff lived in apartment 12A,”
stated that “Carolyn was not home” and told the process server to try again tomorrow. (Aff. Serv.
q* 3. 10.) During other attempts the process server was informed by the doorman that Buff was
“out of town” and calls up to her apartment went unanswered. (/d. € 10.) On the fifth and final
attempt, the process server served the documents by leaving them with the doorman. (/d.) Thus,
the Government’s process server was entitled to serve the summons and complaint on Buffs
doorman.

Copies of the summons and complaint were also mailed to Buffs apartment after service
was made upon the doorman. (Aff. Serv. 5.) The Government has provided, via the declaration
from IRS Agent Stephanie Tse and the Affidavit of Service, persuasive “indicia of permanence”
connecting Buff to the Riverside Drive address. Mellon, 719 F. App’x at 77. When asked
specifically about Buff’s last known address during the IRS investigation, Mendelsohn provided
the Riverside Drive address and stated that it was the address he used for Buff for tax purposes.

(Tse Decl. § 15.) Mendelsohn also responded, on Buff’s behalf, to correspondence sent by the IRS
 

Case 1:19-cv-05549-GBD-KNF Document 56 Filed 09/13/21 Page 8 of 9

to the Riverside Drive address. (/d.) Moreover, Mendelsohn indicated that the Riverside Drive
address belonged to Buff in his written communications to the IRS. (Ud. ¢ 18.) Buff herself
testified at her deposition that she received bank statements at the Riverside Drive address. The
Government has provided sufficient indicia of permanence connecting Buff to the Riverside Drive
address, such that service of process was properly effectuated under N.Y.C.P.L.R § 308(2). See
Mellon, 719 F. App’x at 77 (finding sufficient indicia of permanence where defendant listed the
address as his residence on a power of attorney form and a bank account agreement; responded to
mail sent by the IRS to the address; made public representations about residing at the address; and
the doorman at the apartment represented that defendant resided in the apartment.)

Buff argues that service was improper because she has not had access to the apartment on
Riverside Drive since her father’s death in 2018. (ECF No. 32-1, 49.) She does not address the
doorman’s confirmation of her residence except to say, in a letter to this Court, that she was
“surprised” the doorman accepted service. (ECF No. 16.) Under New York law, “a process
server's affidavit of service establishes” a presumption of proper service and Buffs unsworn and
self-serving assertions are insufficient to overcome this presumption. Old Republic Ins. Co. y.
Pac. Fin. Servs. of Am., Inc., 301 F.3d 54, 57 (2d Cir. 2002). While Buff styles her submissions
as an “affirmation/declaration” because they were notarized in France, her attestations in the
document are afforded little weight because they are not made under the penalty of perjury. See
28 U.S.C. § 1746(1) (requiring that any “sworn declaration, verification, certificate, statement,
oath, or affidavit” submitted in litigation, if executed outside the United States, must expressly
declare, in precise wording, that the sworn statement is made “under penalty of perjury under the
laws of the United States of America”). In any event, Buff’s vague statements regarding lack of

access to the Riverside Drive apartment are not sworn “specific facts” that are necessary to rebut
 

Case 1:19-cv-05549-GBD-KNF Document 56 Filed 09/13/21 Page 9 of 9

the indicia of permanence presented by the Government. Old Republic Ins. Co., 301 F.3d at 58.
Accordingly, service was properly effectuated upon Buff.
IV. CONCLUSION

Magistrate Judge Fox’s recommendation that Defendant’s motion to dismiss be denied is
adopted. The record evidence supports the conclusion that Defendant was properly served.
Defendant’s motion to dismiss, (ECF No. 29), is DENIED. Defendant’s amended motion to
dismiss, (ECF No. 32), is DENIED as moot. The Government’s cross-motion for leave to serve
via e-mail, (ECF No. 35) is DENIED as moot. The Clerk of Court is directed to close the motions

accordingly.

Dated: September 13, 2021
New York, New York
SO ORDERED.

nag 5. Daniele
BPORGEP. DANIELS
ited States District Judge

 

 

* While Buff is proceeding pro se, in response to the Government’s reference to her as a lawyer, Buff
indicates that she “studied law in the United Kingdom but did not complete those studies and [has] not
been admitted to the bar of any country.” (See ECF No. 55 4 14.)

9

 
